Citation Nr: 1230393	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  04-09 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to service connection for bone growth under the nose, to include a result of exposure to ionizing radiation.

2.  Entitlement to service connection for a heart disorder, to include a result of exposure to ionizing radiation.

3.  Entitlement to service connection for hypertension, to include a result of exposure to ionizing radiation.

4.  Entitlement to service connection for a lung disorder, to include a result of exposure to ionizing radiation.

5.  Entitlement to service connection for a foot disorder, including diabetic neuropathy and foot calluses, to include a result of exposure to ionizing radiation.




REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1956 to November 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In October 2007, the Board remanded the claims on appeal to the RO for the provision of a hearing before the Board.  In August 2008, the Veteran, seated at the RO, testified before the undersigned Veterans Law Judge, seated in Washington, DC, via videoconferencing (videoconference hearing).  

In a September 2008 Remand, the Board remanded the issues on appeal to the Appeals Management Center (AMC) for further development.  In compliance with the September 2008 Remand directives, the AMC procured a August 2003 VA treatment record created in connection with the Veteran's participation in the VA Ionizing Radiation Registry (IRR) program; procured outstanding private treatment records identified by the Veteran; made reasonable attempts to procure other treatment records identified by the Veteran only to learn that they were no longer available at the respective medical facilities identified by the Veteran; and provided the Veteran with VA examinations to determine the nature and etiology of his claimed disorder.  As the AMC complied with the Board's September 2008 Remand directives, the Board will proceed to adjudicate the Veteran's claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

During the pendency of the appeal, the Board notes that the Veteran's claim for service connection for a heart disorder has been classified as one of service connection for a heart disorder, to include chest pains and hypertension; however, as will be explained below, in a July 2010 VA medical examination report, a VA examiner found the Veteran's chest pains to be a symptom related to a diagnosed lung disorder, specifically chronic bronchitis.  As the Veteran's chest pains are not a disability in themselves, but symptoms of an underlying disorder, the Board will address the Veteran's chest pain symptomatology when evaluating the Veteran's claim for service connection for a lung disorder.  The Board has recharacterized the Veteran's claims regarding a heart disorder as service connection for a heart disorder, to include as a result of exposure to ionizing radiation; and a claim for service connection for hypertension, to include as a result of exposure to ionizing radiation, to more accurately reflect the claimed disorders.  


FINDINGS OF FACT

1.  The Veteran did not experience chronic symptomatology related to a bone growth under the nose during service.

2.  The Veteran did not experience continuous symptomatology related to a bone growth under the nose since discharge from service.

3.  The Veteran's current residuals of removal of a growth under the nose, diagnosed as neuralgia of the nose, are not related to service or any incident of service, to include in-service exposure to ionizing radiation.

4.  The Veteran did not experience chronic heart disorder symptomatology during service.

5.  The Veteran did not experience continuous heart disorder symptomatology since service discharge.

6.  The Veteran does not have a diagnosed heart disorder.

7.  The Veteran did not experience chronic hypertension symptomatology during service.

8.  The Veteran did not experience continuous hypertension symptomatology since discharge from service.

9.  The Veteran's current hypertension is not related to service or any incident of service, to include in-service exposure to ionizing radiation.

10.  The Veteran experienced chest pains during service related to tobacco usage; the Veteran did not experience chronic lung disorder symptomatology unrelated to tobacco usage during service.

11.  The Veteran did not experience continuous lung disorder symptomatology since discharge from service.

12.  The Veteran's current lung disorder, diagnosed as chronic bronchitis, is not related to any incident of service, to include in-service exposure to ionizing radiation.

13.  The Veteran did not experience chronic foot disorder symptomatology during service.

14.  The Veteran did not experience continuous foot disorder symptomatology since discharge from service.

15.  The Veteran's current foot disorders, diagnosed as diabetic neuropathy and foot calluses, are not related to service or any incident of service, to include in-service exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bone growth under the nose have not been met.  38 U.S.C.A. §§ 1101, 1131, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  The criteria for service connection for a heart disorder have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

3.  The criteria for service connection for hypertension have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

4.  The criteria for service connection for a lung disorder have not been met.  
38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

5.  The criteria for service connection for a foot disorder, to include diabetic neuropathy and foot calluses, have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, a VCAA notice letter sent in January 2009 satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, VA informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information regarding disability ratings and effective dates required by Dingess.  This notice was issued after the issuance of the rating decision from which the Veteran's claims arise. 

In Pelegrini, 18 Vet. App. at 112 (Pelegrini II), the Court held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This was not done in this case; however, subsequent to the issuance of the aforementioned notice letter, the RO readjudicated the Veteran's claims, as demonstrated by the December 2011 Supplemental Statement of the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing a fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) (Mayfield III) (holding that a statement of the case that complies with all applicable due process and notification requirements constitutes a re-adjudication decision).  As the SSOC complied with the applicable due process and notification requirements for a decision, it constitutes a readjudication decision.  Accordingly, the provision of adequate notice followed by a readjudication "cures" any timing problem associated with notice or the lack of notice prior to an initial adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006) (Mayfield II).

As noted above, the Veteran is claiming to have developed disorders due to in-service exposure to ionizing radiation.  The Board notes that the disorders for which the Veteran seeks service connection are not diseases for which there is a presumption of service connection under 38 U.S.C.A. § 1112(c) and 38 C.F.R. 
§ 3.309(d), or classified as radiogenic diseases under 38 C.F.R. § 3.311(b)(2).  Therefore, in May 2004, in compliance with 38 C.F.R. § 3.311(b)(4), the RO issued an additional notice to the Veteran, indicating that he should either cite or submit competent scientific or medical evidence indicating why the claimed disorders were due to ionizing radiation exposure.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired service, VA, and private treatment records to assist with the claims.  In February 2009, the Veteran submitted an authorization and consent form, permitting VA to procure treatment records from a private medical facility regarding treatment for "lymph nodes" and "burned out in feet" dated 1975 or 1976.  VA subsequently submitted the Veteran's authorization and consent form to the private medical facility and requested the records identified by the Veteran.  In a May 2009 letter, the Health Information Management Department of the private facility advised VA that they could not comply with VA's request for records because the facility only maintained records dating back 22 years and the records requested were no longer available.  Again, in February 2009, the Veteran submitted an additional authorization and consent form, permitting VA to procure treatment records from a private examiner's office regarding treatment for an undefined foot disorder in the late 1970's.  VA subsequently submitted the Veteran's authorization and consent form to the private examiner's office and requested the records identified by the Veteran.  In October 2009, the private examiner's office advised VA that they could not comply with VA's records request because they had destroyed the Veteran's private treatment records as they only maintained treatment records for 10 years.  In June 2009, the Veteran submitted an additional authorization and consent form directly to another private medical facility, requesting that the private medical facility send treatment records for a bone growth under the nose that occurred in 1967 or 1968.  The private medical facility, in turn, mailed VA a copy of the consent form and a statement, indicating that treatment records dated prior to 1985 were no longer available.  As the respective private medical facilities and offices informed VA that they no longer had copies of the treatment records identified by the Veteran and the Veteran did not identify any other facilities that might have the identified treatment records, the Board finds that VA took all reasonable action to procure the private treatment records identified by the Veteran and that a remand to attempt to procure the aforementioned private treatment records would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).   

In July 2010, VA provided the Veteran with a multi-part VA medical examination to determine the respective natures and etiologies of the Veteran's claimed disorders.   As the July 2010 VA medical examination report was written after a review of the claims file, an interview with the Veteran, examinations of the Veteran, and contain findings regarding the nature and etiology of the Veteran's claimed disorders, based upon all evidence of record, the Board finds that the July 2010 VA medical examination report is adequate for VA purposes.  Under these circumstances, there is no duty to provide an additional medical examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Regarding the August 2008 Board videoconference hearing, in Bryant v. Shinseki, 
23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) (2011), requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2008 Board videoconference hearing, the VLJ specifically noted the issues on appeal.  Having heard the Veterans evidence regarding his in-service exposure to radiation, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  As a result of the hearing, the VLJ noted that evidence submitted by the Veteran indicated that an examination report created in connection with the Veteran's participation in the VA IRR program was not of record and remanded the case to procure it.  Therefore, the VLJ substantially complied with the requirements of Bryant.

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the appeal under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted if it is shown a veteran suffers from a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.303, 3.306 (2011).  A disorder also may be service connected if the evidence of record reveals the veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, generally, there must be (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Service connection for disability that is claimed to be attributable to exposure to ionizing radiation during service can be demonstrated by three different methods.  First, if a veteran exposed to radiation during active service later develops one of the diseases listed at 38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d), a rebuttable presumption of service connection arises.  See 38 C.F.R. §§ 3.307, 3.309.  Second, under 38 C.F.R. § 3.311, service connection may be established if a radiation-exposed Veteran develops a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. § 3.311(b) or established by competent scientific or medical evidence that the claimed condition is a radiogenic disease), if the VA Undersecretary for Benefits determines that a relationship, in fact, exists between the disease and the veteran's radiation exposure in service.  Third, even if the claimed disability is not listed as a presumptive disease under 38 C.F.R. 
§ 3.309(d) or as a radiogenic disease under 38 C.F.R. § 3.311, direct service connection may be established by competent evidence establishing the existence of a medical nexus between the claimed condition and exposure to ionizing radiation during active service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  See also Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 C.F.R. § 3.309(d)(2) are: Leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract; bronchiolo-alveolar carcinoma; cancer of the bone; cancer of the brain; cancer of the colon; cancer of the lung; and cancer of the ovary.  
38 C.F.R. § 3.309(d)(2).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. 
§ 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), a veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if a veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  The term "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) lung cancer; 
(v) bone cancer; (vi) liver cancer; (vii) skin cancer; (viii) esophageal cancer; 
(ix) stomach cancer; (x) colon cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) urinary bladder cancer; (xiv) salivary gland cancer; (xv) multiple myeloma; (xvi) posterior subcapsular cataracts; (xvii) non- malignant thyroid nodular disease; (xviii) ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of the brain and central nervous system; (xxi) cancer of the rectum; (xxii) lymphomas other than Hodgkin's disease; (xxiii) prostate cancer; and (xxiv) any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (2011).

38 C.F.R. § 3.311 also provides instruction on the development of claims based on exposure to ionizing radiation, and does not refer to any other types of radiation exposure.  38 C.F.R. § 3.311(a) calls for the development of a dose assessment where it is established that a radiogenic disease first became manifest after service, where it was not manifest to a compensable degree within any applicable presumption period specified in either 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and where it is contended that the disease is a result of ionizing radiation exposure in service.

38 C.F.R. § 3.300(a) provides that, for claims received by VA after June 9, 1998, a disability or death will not be considered service connected on the basis that it resulted from injury or disease attributable to the veteran's use of tobacco products during service.  This regulation defines "tobacco products" to mean cigars, cigarettes, smokeless tobacco, pipe tobacco, and roll-your-own tobacco.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board has reviewed all of the lay and medical evidence in the Veteran's claims folder.  The Board finds that the Veteran is competent to report the symptoms and impairments associated with his bone growth, chest pain, hypertension, lung disorder, diabetic neuropathy, and foot calluses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (holding that lay statements may serve to support a claim by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability that are susceptible of lay observation).  The Board has not discounted lay evidence regarding the Veteran's claimed disorders because it is lay evidence or because it was reported by the Veteran.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history).  That being said, the Board has an obligation to determine the credibility of all evidence, lay and medical.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence).

The Board has considered all evidence of record as it bears on the question of service connection.  See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2011) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case").  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The United State Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Service Connection for Bone Growth under the Nose

The Veteran essentially contends that he developed a bone growth under the nose due to exposure to radiation in 1956 during Operation Redwing, a series of atomic tests conducted from May 5, 1956 through August 6, 1956.  Specifically, the Veteran contends that he was made to lie down on the deck of a ship while a nuclear test was conducted nearby and that he experienced a bone growth on the nose as a result of in-service radiation exposure related to this test.  Service treatment records indicate that the Veteran was stationed on the U.S.S. Navasota beginning in June 1956 and that said ship participated in Operation Redwing.  See 38 C.F.R. § 3.309.  Therefore, the Veteran is presumed to have been exposed to ionizing radiation during service.  

Having reviewed the evidence of record, both lay and medical, the Board finds that preponderance of the evidence is against service connection for a bone growth under the nose.  

The Board finds that the Veteran did not experience chronic symptomatology related to a bone growth under the nose during service.  In a January 1956 service entrance examination report, the service examiner noted that the Veteran's nose and face were normal.  In describing the Veteran's distinguishing body marks, the service examiner reported marks on the neck, pectoral, and patellar regions, but not the face.  

The Veteran's subsequent service treatment records contain no report of diagnosis or treatment for a bone growth of the nose during service. 

In a November 1959 service discharge examination report, the service examiner noted that the Veteran's nose and face were normal.  In describing the Veteran's distinguishing body marks, the service examiner reported marks on the neck, pectoral, and patellar regions, but not the face.  

Reviewing the lay evidence of record, in a March 2003 claim for VA benefits, the Veteran indicated that he experienced a bone growth under the nose with onset in June 1967.  In a July 2010 VA medical examination report, the Veteran stated that he developed a bone growth of the nose that he had removed in 1967.  The Veteran did not make any statements indicating that the bone growth of the nose had onset during service.  Therefore, the Board finds that the Veteran did not experience chronic symptomatology related to a bone growth under the nose during service.

The Board finds that the Veteran did not experience continuous symptomatology related to a bone growth under the nose since discharge from service.  Reviewing the treatment evidence, the post-service treatment records included in the claims file contain no notation or diagnosis indicating continuous symptomatology related to a bone growth under the nose since the Veteran's discharge from service.  Reviewing the lay evidence of record, the Board notes that the Veteran has not reported experiencing continuous symptoms related to a bone growth under the nose since his discharge from service.  In the March 2003 claim for service connection benefits, the Veteran indicated that he experienced onset of a bone growth under the nose in June 1967, more than seven years after his discharge from service.  In a July 2010 VA medical examination report, the Veteran stated that he developed a bone growth of the nose that he had removed in 1967.  Therefore, the weight of the evidence, both lay and medical, indicates that the Veteran did not experience continuous symptoms related to a bone growth under the nose since discharge from service.  

Finally, the Board finds that the Veteran's current residuals of removal of a growth under the nose, diagnosed as neuralgia of the nose, are not related to service or any incident of service, to include in-service exposure to ionizing radiation.  In a November 2009 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran indicated that he previously had a growth on the right side of his nose which he had removed, although the Veteran did not recall when the removal occurred.  The Veteran indicated that he currently had no interference with breathing through his nose, no purulent discharge, no speech impairment, no sinusitis, or any other symptoms.  After a physical examination, the VA examiner found no nose disorder.  The diagnosis was residuals of nasal surgical repair.  

Having reviewed the claims file, interviewed the Veteran, and performed a physical examination, the November 2009 VA examiner stated that the Veteran's current nose disorder, diagnosed as residuals of nasal surgical repair, were less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner stated that there was no evidence to suggest that an event during the Veteran's service caused or was responsible for the Veteran's current residuals of nasal surgical repair.   

Subsequently, in a July 2010 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran indicated that he had a bone growth on the right side of his nose which he had removed in 1967.  The Veteran stated that the area from which the growth was removed had been painful to palpation since the removal.  

During a physical examination, the July 2010 VA examiner noted that the Veteran had tenderness upon palpation to the right side of his nose and cheek.  The VA examiner diagnosed neuralgia of the nose.    

Having reviewed the claims file, interviewed the Veteran, and performed a physical examination, the July 2010 VA examiner stated that the Veteran's current nose disorder, diagnosed as neuralgia of the nose, was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner noted that neuralgia of the nose was not amongst the conditions listed as presumed by VA to be related to exposure to ionizing radiation.  Moreover, although the Veteran indicated that he had experienced a bone growth on the nose, the VA examiner indicated that there was no documentation indicating that the Veteran had experienced a malignant tumor on the nose.  As the July 2010 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by evidence, both lay and medical, the Board finds that the July 2010 VA examiner's report has great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).

As noted above, the Veteran contends he had a bone growth under his nose that was removed in 1967 and that this growth was caused by exposure to radiation during Operation Redwing.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 
581 F.3d at 1316 (holding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  However, in this case, the cause of any bone growth involves a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  Moreover, the effects of ionizing radiation on the human body also involve internal and largely unobservable processes of the body.  The Veteran is competent to relate symptoms of bone growth that he personally observed at any time, but is not competent to diagnose the etiology of this disorder.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his bone growth under the nose, indicating that it was due to ionizing radiation exposure, is not competent or probative.  

In support of the Veteran's claim, the Veteran's representative submitted several copies of a statement, indicating that ionizing radiation was known to damage both cells and living tissues, depending on the dosage of radiation.  When presenting a summary of this same statement at the August 2008 videoconference hearing, the Veteran's representative indicated that the statement was based on his own research from his days in college, but did not claim or imply that he had any particular scientific or medical expertise.  The Board notes that the Veteran's representative's statement does not specifically address either the Veteran or any of the Veteran's claimed disorders.  Considering the very detailed nature of the Veteran's representative's statement, with references therein to information he found in an encyclopedia, the Board has considered the statement to be a form of treatise evidence.  Treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this instance, the Veteran has not provided any opinion from a medical professional indicating that the bone growth under his nose that he developed after service was related to any incident of service, to include exposure to ionizing radiation.  The Court has recognized that the generic information in a medical journal or treatise, in itself, is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern, 12 Vet. App. at 228 (citing Sacks, 11 Vet. App. at 317).  Therefore, the treatise evidence submitted by the Veteran's representative, being general and inconclusive, is insufficient to establish a medical nexus between the Veteran's bone growth under the nose and any incident of service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a bone growth under the nose and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Service Connection for a Heart Disorder

The Veteran essentially contends that he developed a heart disorder due to exposure to ionizing radiation during Operation Redwing.  As noted above, the Veteran is presumed to have been exposed to ionizing radiation during service.  See 38 C.F.R. § 3.309.

Having reviewed the evidence of record, both lay and medical, the Board finds that preponderance of the evidence is against service connection for a heart disorder.

The Board finds that the Veteran did not experience chronic heart disorder symptomatology during service.  Reviewing the service treatment records, in a January 1956 service entrance examination report, the service examiner noted that the Veteran's heart was normal.  In a February 1957 and December 1957 service treatment records, a service examiner indicated that a chest X-ray was normal.  The Veteran's service treatment records contain no report of diagnosis or treatment for a heart disorder during service.  In a November 1959 service discharge examination report, a service examiner again noted that the Veteran's heart was normal.  The Veteran has not submitted any lay statements indicating in-service heart disorder symptomatology.  Therefore, the Board finds that the Veteran did not experience chronic heart disorder symptomatology during service.  

The Board also finds that the Veteran did not experience continuous heart disorder symptomatology since service discharge.  The post-service treatment records contain no notation indicating diagnosis or treatment for a heart disorder.  Reviewing the lay evidence of record, the Veteran did not report experiencing any heart disorder symptomatology since his discharge from service.  Although the Veteran reported experiencing chest pains, in a July 2010 VA medical examination report, a VA examiner noted that such symptoms were related to a chronic cough caused by chronic bronchitis, a lung disorder.  Therefore, the Board finds that the Veteran did not experience continuous heart disorder symptomatology since service discharge.  

Finally, the Board notes that the Veteran does not have a currently diagnosed heart disorder.   Reviewing the treatment records created during the pendency of the claim, in an August 2003 VA treatment record, specifically a review of a chest X-ray report, a VA examiner noted that the Veteran's heart was normal.  

In a November 2009 VA heart examination report, a VA examiner reported that a cardiac examination was normal, and that hypertensive heart disease and arteriosclerotic complications of hypertension were not present.  An ECG test indicated normal sinus rhythm.  

Subsequently, in a July 2010 VA examination report, a VA examiner noted that a chest X-ray was normal.  The VA examiner reported no evidence of congestive heart failure.  The VA examiner commented that the Veteran's heart size was normal, and the heart rate was regular.  

Therefore, as the Veteran was not diagnosed as having a heart disorder despite several studies during the pendency of this appeal, the Board finds that the Veteran currently does not have a current diagnosis for a heart disorder and a grant of service connection for such a disorder is, therefore, precluded.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim).

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a heart disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for Hypertension

The Veteran essentially contends that he developed hypertension, from exposure to ionizing radiation during Operation Redwing.  As noted above, the Veteran is presumed to have been exposed to ionizing radiation during service.  See 38 C.F.R. § 3.309.

Having reviewed the evidence of record, both lay and medical, the Board finds that preponderance of the evidence is against service connection for hypertension.  

The Board finds that the Veteran did not experience chronic hypertension symptomatology during service.  In a January 1956 service entrance examination report, the service examiner noted that the Veteran's blood pressure was within normal range.  The Veteran's subsequent service treatment records contain no report of treatment for hypertension during service.  In a November 1959 service discharge examination report, a service examiner again noted that the Veteran's blood pressure was within normal range.  The Veteran has not submitted any lay statements indicating in-service hypertension symptomatology.  Therefore, the Board finds that the Veteran did not experience chronic hypertension symptomatology during service.  

The Board also finds that the Veteran did not experience continuous hypertension symptomatology since his November 1959 discharge from service.  Reviewing the lay evidence of record, in a July 2010 VA examination report, the Veteran stated that he was first diagnosed with hypertension in the early 1990s.  Subsequently, he advised the July 2010 VA examiner that he was diagnosed with hypertension in 1999.  Reviewing the post-service treatment records, VA treatment records dated since January 2003 indicate treatment for hypertension.  From this record of evidence, the Board finds that the evidence indicates that the Veteran was not diagnosed with hypertension until the early 1990s, at least 30 years after his discharge from service.  The Veteran has not submitted any evidence indicating that he experienced any hypertension symptomatology prior to the date of diagnosis.  Therefore, the Board finds that the Veteran did not experience continuous hypertension symptomatology since discharge from service.

Finally, the Board finds that the Veteran's hypertension is not related to service or any incident of service, to include in-service exposure to ionizing radiation.  In a November 2009 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran indicated that he was not sure when he was first diagnosed as having hypertension.  

Upon examination, the November 2009 VA examiner indicated that the Veteran had hypertension.  

Having reviewed the claims file, interviewed the Veteran, and performed an examination, the November 2009 VA examiner stated that the Veteran's hypertension was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner stated that there was no evidence to suggest that an event during the Veteran's service caused or was responsible for the Veteran's hypertension.  

In a July 2010 VA medical examination report, the VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran indicated that he was first diagnosed as having hypertension in the early 1990s.  Subsequently, the Veteran indicated that he was diagnosed with hypertension in 1999.  

Having reviewed the claims file, interviewed the Veteran, and performed an examination, the July 2010 VA examiner stated that the Veteran's hypertension was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner noted that hypertension was not among the conditions noted by VA to be related to exposure to ionizing radiation.  Furthermore, the VA examiner noted that the Veteran's blood pressure was noted to be within normal limits during service and that the Veteran was not diagnosed with hypertension until 1999.  

Having reviewed this evidence, the July 2010 VA examiner found that the Veteran's hypertension was not related to service, to include ionizing radiation, because the Veteran's hypertension was not noted by VA as being a condition related to ionizing radiation exposure and the Veteran did not experience onset of hypertension until over 30 years after his discharge from service.  As the July 2010 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by evidence, both lay and medical, the Board finds that the July 2010 VA examiner's report has great probative value in this matter.  See Prejean, 13 Vet. App. at 448.  

The Veteran contends that his hypertension was caused by his acknowledged exposure to radiation during Operation Redwing.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316.  However, in this case, the cause of hypertension involves a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  Moreover, the effects of ionizing radiation on the human body are also internal and largely unobservable.  The Veteran is not competent to diagnose the etiology of this disorder.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his hypertension, indicating that it was due to ionizing radiation exposure, is not competent or probative.  

As noted above, in support of the Veteran's claim, the Veteran's representative presented a statement, indicating that ionizing radiation was known to damage both cells and living tissues, depending on the dosage of radiation.  When presenting a summary of the same statement at the August 2008 videoconference hearing, the Veteran's representative indicated that the statement was based on his own research from his days in college, but did not claim or imply that he possessed any particular scientific or medical expertise.  Considering the very detailed nature of the Veteran's representative's statement, with references therein to information he found in an encyclopedia, the Board has considered it as a form of treatise evidence.  Treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern; Sacks; Wallin.  In this instance, the Veteran has not provided an opinion from a medical professional indicating that his current hypertension is related to any incident of service, to include exposure to ionizing radiation.  The Court has recognized that the generic information in a medical journal or treatise, in itself, is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern at 228.  Therefore, the treatise evidence submitted by the Veteran's representative, being general and inconclusive, is insufficient to establish a medical nexus between the Veteran's hypertension and any incident of service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for hypertension and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Lung Disorder

The Veteran essentially contends that he developed a lung disorder from exposure to ionizing radiation during Operation Redwing.  As noted above, the Veteran is presumed to have been exposed to ionizing radiation during service.  See 38 C.F.R. § 3.309.

Having reviewed the evidence of record, both lay and medical, the Board finds that preponderance of the evidence is against service connection for a lung disorder.  Specifically, although the Veteran currently has a lung disorder, diagnosed as chronic bronchitis, the Veteran's lung disorder is related to a history of smoking cigarettes, to include during service, and is not related to any other incident of service, to include exposure to ionizing radiation.

The Veteran's application for compensation was received by VA in March 2003.  By statute and regulation, service connection is precluded for any disability found to be due to the use of tobacco products where, as in this case, the claim was made after June 9, 1998.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300. 

The Board finds that the Veteran did not experience chronic lung disorder symptomatology, unrelated to tobacco use, during service.  In a January 1956 service entrance examination report, the service examiner noted that the Veteran's lungs and chest were normal.  In a January 1956 report of his medical history upon service entrance, the Veteran denied experiencing any previous disorders except for mumps and whooping cough, each of which resolved without sequelae.  

In a February 1957 service treatment record, a service examiner noted that a chest X-ray was normal.  

The Veteran's subsequent service treatment records contain a single record indicating treatment for chest pains related to a potential lung disorder caused by smoking.  In a December 1957 service treatment record, the Veteran reported experiencing intermittent chest pain and feelings of tightness in the chest over the previous six months.  During an interview, the Veteran reported smoking at least a pack of cigarettes per day.  After reviewing a contemporaneous X-ray report, the service examiner noted that the Veteran's lungs were clear.  After an examination, the service examiner diagnosed tobacco-user's chest discomfort.  The service treatment records contain no other report of treatment for a lung disorder during service.  

In a November 1959 service discharge examination report, the service examiner noted that the Veteran's lungs and chest were normal.  

The Board again notes that, in the December 1957 service treatment record, the Veteran reported experienced chest pains during service from approximately June through December 1957.  Yet, the service examiner, having examined the Veteran, found that the Veteran's chest pains were related to the Veteran's tobacco usage.  Although the Veteran currently contends that his in-service chest pains were related to exposure to ionizing radiation in 1956, the Veteran is not competent to make such a diagnosis.  Moreover, as will be noted below, a July 2010 VA examiner, having noted the Veteran's recent contentions regarding similar chest pains, indicated that such pains were related to a chronic cough caused by the Veteran's tobacco-related chronic bronchitis.  Therefore, the Board finds that the Veteran did not experience any chronic in-service lung disorder symptomatology unrelated to tobacco use.  

The record indicates that the Veteran smoked tobacco cigarettes for many years, although the Veteran has been inconsistent in reporting his smoking habit, tending to downplay the quantity over the course of the pendency of the appeal.  As noted above, in the December 1957 service treatment record, the Veteran indicated that he was smoking a pack of cigarettes per day during service.  In an August 2003 VA treatment record, the Veteran stated that he had smoked a pack of cigarettes per day for 20 years, but quit smoking in 1980.  In a November 2009 VA medical examination report, the Veteran stated that he smoked half-a-pack a day for 25 years.  In a July 2010 VA heart examination report, the Veteran stated that he only smoked a pack every three days for 20 years prior to quitting in 1980.  As the Veteran reported smoking a pack of cigarettes a day for 20 years in August 2003 and, subsequently, only reported smoking a pack every three days for 20 years in July 2010, the Board notes that his account of his smoking history has changed during the pendency of this appeal.  Moreover, in telling both the August 2003 and July 2010 VA examiners that he smoked for 20 years before stopping in 1980, the Veteran did not explain how he was noted to have been smoking a pack a day during service in December 1957.  The Board notes that the Veteran's statements, implying that he did not smoke at least a pack of cigarettes per day prior to 1960, are not credible as they are inconsistent with the other evidence of record.  See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  

Despite the Veteran's acknowledged smoking habit, the Board finds that the Veteran did not experience continuous lung disorder symptomatology since his November 1959 discharge from service.  Reviewing the evidence of record, in an August 2003 VA treatment record, the Veteran reported experiencing a chronic cough for six years.  In a July 2010 VA medical examination report, the Veteran indicated that he experienced chest pain while in service in 1957 and was diagnosed with tobacco-user chest discomfort.  Since that time, the Veteran indicated that he had experienced intermittent chest pain with one hospitalization related to chest pain 20 years prior to the examination.  The Veteran did not explain the purpose of the hospitalization other than to treat chest pains.   The Veteran stated that he had been experiencing chest pain approximately twice per year, but also indicated that he had not been evaluated for chest pain since the hospitalization.  The Veteran also reported experiencing shortness of breath and a productive cough with periods of dry cough and dyspnea upon exertion for the previous 20 years.  

Reviewing the post-service treatment records, the Board notes that the first report of any lung disorder symptomatology of record is dated October 2002.  In October 2002 and November 2002 VA treatment records, the Veteran was treated for a cough over the course of two weeks.  In January 2003 VA treatment records, written on the same day, the Veteran reported feeling intermittent chest pain and pressure.  The Veteran stated that he experienced discomfort usually on the left side of the chest, radiating to the left arm, occurring randomly either with or without exercise.  The Veteran indicated that these symptoms were not accompanied by nausea, vomiting, diaphoresis, syncope, or shortness of breath.  Although the Veteran indicated that he had been experienced these symptoms for the previous two months, the VA examiner noted that the Veteran had never reported these symptoms to treating personnel prior to that day.  The Veteran indicated that he was not currently experiencing chest pain and that his most recent episode was the day prior.  After an examination, the VA examiner diagnosed, in pertinent part, chest pain of new onset.

In an August 2003 VA treatment record, specifically a chest X-ray report, a VA examiner noted that the Veteran's lungs were normal.  

In a November 2009 VA respiratory examination report, in reviewing a contemporaneous chest X-ray, a VA examiner indicated that the Veteran's chest was normal and unchanged from prior X-ray studies.  Having examined the Veteran, the VA examiner's diagnosis was chronic bronchitis.  

The Veteran contends that he experienced intermittent chest pains since service; yet, the probative treatment evidence, specifically the January 2003 VA treatment records, indicate onset of post-service chest pains in, at the earliest, November 2002.  In the January 2003 VA treatment record, the Veteran reported experiencing chest pains for only two months and the VA examiner specifically indicated that the Veteran had never indicated experiencing chest pains previously.  Although the Veteran currently claims to have been hospitalized for chest pains in approximately 1990, the Board notes that such treatment is not recorded in the Veteran's medical history in the current VA treatment records and the Veteran did not identify the facility at which he claimed to have been treated for such chest pains during the pendency of this appeal.  The Board finds that the Veteran's failure to provide more information about the purported hospitalization weighs against the Veteran's credibility as a lay witness.  As the Veteran's recent statements continuous intermittent chest pain symptomatology since discharge from service is inconsistent with the contemporaneous medical evidence of record, the Board finds that the Veteran's recent statements are not credible.  See Caluza at 498.  The Board also notes that, in July 2010, the Veteran also claimed to have experienced shortness of breath and a productive cough with periods of dry cough and dyspnea upon exertion since approximately 1990, well after his November 1959 discharge from service.  Therefore, the Board finds that the Veteran did not experience continuous lung disorder symptomatology since his discharge from service.

Finally, the Board finds that the Veteran's current lung disorder, diagnosed as chronic bronchitis is not related to any incident of service, to include in-service exposure to ionizing radiation.

In a November 2009 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran indicated that he experienced a productive and wet cough, sputum, hemoptysis, and/or anorexia.  The Veteran indicated that he had moderate shortness of breath upon exertion and that he treated his respiratory symptoms with an inhaler.  The Veteran indicated that he did not experience any periods of incapacitation due to his respiratory disorder.  At the time of examination, the Veteran indicated that he had no chest pains, but stated that he was taking medications to treat chest pains.  

Upon clinical examination, the November 2009 VA respiratory examiner indicated that the Veteran did not have cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, recent weight loss or gain, or restrictive disease.  In reviewing a contemporaneous chest X-ray, the VA examiner indicated that the Veteran's chest was normal and unchanged from prior X-ray studies.  The VA examiner's diagnosis was chronic bronchitis.  

Having reviewed the claims file, interviewed the Veteran, performed a clinical examination, and reviewed X-ray reports, the November 2009 VA examiner stated that the Veteran's lung disorder, diagnosed as chronic bronchitis, was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner stated that there was no evidence to suggest that an event during the Veteran's service caused or was responsible for the Veteran's current lung disorder.  

Regarding the Veteran's claimed chest pains, the November 2009 VA examiner stated that the Veteran's chest pains were as likely as not caused by or a result of the Veteran's service, to include as a result of exposure to ionizing radiation.  The VA examiner stated that there was evidence indicating that the Veteran had episodes of recurring chest pain in service after in-service exposure to radiation.  The VA examiner wrote that the many instances in which the Veteran sought treatment for chest pains during service suggested the start of chest pain symptomatology and treatment during service.  

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  In regards to the November 2009 VA examiner's opinion regarding "chest pains," indicating that were as likely as not related to service, to include in-service exposure to radiation, the Board finds the November 2009 VA examiner's opinion to lack probative value.  Initially, the Board notes that the November 2009 VA examiner stated that there was evidence indicating that the Veteran had episodes of recurring chest pain in service after in-service exposure to radiation and that the many times the Veteran sought treatment during service for chest pains suggested in-service onset of this symptom.  The Board notes that the Veteran's service treatment records contain only a single treatment record, dated December 1957, in which the Veteran reported seeking treatment for chest pains.  In the December 1957 service treatment record, a service examiner, having conducted a thorough examination to include an X-ray, found that the Veteran's chest pains were related to his admitted use of tobacco.  The Board notes that the November 2009 VA examiner not only failed to explain in what manner radiation exposure caused the Veteran's in-service chest pains, he also failed to note the December 1957 service examiner's contemporaneous findings indicating that the Veteran's chest pains were related to tobacco use.  In addition, the November 2009 VA examiner also failed to note that the service treatment records contain only noted instance of treatment for chest pains during service; therefore, the evidence indicates that the Veteran did not seek in-service treatment for chest pains "many times" as stated in the November 2009 VA medical examination report.  The November 2009 VA examiner also failed to note the Veteran's January 2003 VA treatment records in which the Veteran reported very recent onset of chest pains many years after service.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  Most importantly, chest pains alone are a symptom of an underlying disorder and not a disability for VA service connection purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, is not a disability).  The Board notes that the November 2009 VA examiner failed to diagnose an underlying malady or condition causing the Veteran's chest pain symptomatology.  As the November 2009 VA examiner did not properly note the evidence in the service treatment records and failed to diagnose and discuss an underlying disorder causing the Veteran's chest pains, the November 2009 VA examiner's opinion, indicating that the Veteran's chest pains were related to service, is not of probative value in this matter.  See Prejean at 448.

In a July 2010 VA respiratory examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran reported experiencing shortness of breath and productive cough with period of dry cough and dyspnea upon exertion for the previous 20 years.  The Veteran stated that he had been experiencing chest pain approximately twice per year, but also indicated that he had not been evaluated for chest pain since the hospitalization 20 years prior to the examination.  The Veteran indicated that he had experienced progressively worsening dizziness daily for the past 10 years.  The Veteran stated that he had fallen 20 times in the past year.  The Veteran stated that he had experienced dyspnea twice a week for the past 15 years.  

Upon examination, the July 2010 VA examiner noted no pulmonary hypertension, cor pulmonale, right ventricular hypertrophy, congestive heart failure, pulmonary embolism, respiratory failure, chronic pulmonary thromboembolism, ankylosing spondylitis, or residuals of malignancy.  

Upon pulmonary functioning testing, the VA examiner found mild obstructive airflow disease with normal diffusion capacity of carbon monoxide and no response to a bronchodilator.  The VA examiner diagnosed chronic bronchitis.  

Having reviewed the claims file, interviewed the Veteran, and performed a physical examination and pulmonary function testing, the July 2010 VA examiner stated that the Veteran's chronic bronchitis was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner noted that chronic bronchitis was not amongst the conditions listed as presumed by VA to be related to exposure to ionizing radiation.  The VA examiner also noted that the Veteran was a smoker for 20 years which would contribute to the development of chronic bronchitis.  The chronic bronchitis would also induce exacerbations of chest pains related to a chronic cough.  As the July 2010 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, provided an underlying diagnosis for the Veteran's claimed chest pains, and offered an opinion backed by evidence, both lay and medical, the Board finds that the July 2010 VA examiner's report has great probative value in this matter.  See id.

As noted above, the Veteran contends that his current chronic bronchitis was caused by exposure to radiation during Operation Redwing.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316.  However, in this case, the cause of chronic bronchitis involves a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  Moreover, the effects of ionizing radiation on the human body are also internal and largely unobservable.  The Veteran is competent to relate observable symptoms of chronic bronchitis that he experienced at any time, such as chest pains and coughing.  Yet, the Veteran is not competent to diagnose the etiology of this disorder.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his chronic bronchitis, indicating that it was due to ionizing radiation exposure, is not competent.  

As noted above, in support of the Veteran's claim, the Veteran's representative presented a statement, indicating that ionizing radiation was known to damage both cells and living tissues, depending on the dosage of radiation.  When presenting a summary of the same statement at the August 2008 videoconference hearing, the Veteran's representative indicated that the statement was based on his own research from his days in college, but did not claim or imply that he possessed any particular scientific or medical expertise.  Considering the very detailed nature of the Veteran's representative's statement, with references therein to information he found in an encyclopedia, the Board has considered it as a form of treatise evidence.  Treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern; Sacks; Wallin.  In this instance, the Veteran has not provided an opinion from a medical professional indicating that his current chronic bronchitis is related to any incident of service, to include exposure to ionizing radiation.  The Court has recognized that the generic information in a medical journal or treatise, in itself, is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern at 228.  Therefore, the treatise evidence submitted by the Veteran's representative, being general and inconclusive, is insufficient to establish a medical nexus between the Veteran's current lung disorder and any incident of service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a lung disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for a Foot Disorder

The Veteran essentially contends that he developed a foot disorder from exposure to ionizing radiation during Operation Redwing.  As noted above, the Veteran is presumed to have been exposed to ionizing radiation during service.  See 38 C.F.R. § 3.309.

Having reviewed the evidence of record, both lay and medical, the Board finds that preponderance of the evidence is against service connection for a foot disorder.  

The Board finds that the Veteran did not experience chronic foot disorder symptomatology during service.  In a January 1956 service entrance examination report, the service examiner noted that the Veteran's feet were normal.  In describing distinguishing body marks, the service examiner indicated marks on the neck, pectoral, and patellar regions, but not the feet.  

The Veteran's subsequent service treatment records contain no report of diagnosis or treatment for a foot disorder during service.  

In a November 1959 service discharge examination report, a service examiner again noted that the Veteran's feet were normal, and noted that the Veteran had body marks on the neck, pectoral, and patellar regions, but not the feet.  

The Veteran has not submitted any lay evidence indicating in-service foot disorder symptomatology.  From this record of evidence, therefore, the Board finds that the Veteran did not experience chronic foot disorder symptomatology during service.  

The Board finds that the Veteran did not experience continuous foot disorder symptomatology since his November 1959 discharge from service.  Reviewing the Veteran's lay statements, in a July 2010 VA foot examination report, the Veteran reported experiencing a burning feeling in the feet for the previous 50 years.  In the same examination report, the Veteran reported experiencing numbness and tingling in both feet since the 1980s which had progressively worsened.  The Veteran reported previously having blisters on the feet that would peel off, heal, and then appear again.  The Veteran indicated that he experienced exacerbations of this disorder two to three times per year for 25 years, but that he had not experienced an exacerbation for 15 years.  The Veteran stated that he had right foot surgery at a private medical facility in the 1970s during which private examiners cut a small hole in the top of his foot.  The Veteran recalled being told after the operation that his lymph nodes were "burnt out."    

Although the Veteran claims to have experienced a burning sensation in his feet since approximately July 1960, the Board notes that the VA treatment records currently of record indicate that the Veteran did not report experiencing burning, tingling, or numbness in the feet until June 2003 when he first sought treatment for a condition diagnosed as peripheral neuropathy.  In January 2004, January 2005, November 2009, and July 2010, VA examiners, having studied the Veteran's feet and/or nerves, indicated that the Veteran's currently diagnosed neuropathic symptoms were related to diabetic neuropathy which had onset in the mid-1990s.  In lay evidence, the Veteran indicated that he was first diagnosed with diabetes either in 1993 or 1995.  The Veteran has not contended and the evidence does not suggest that the Veteran had diabetes in July 1960.  Although the Veteran reported having treatment for burned out lymph nodes in the mid-1970s, the Veteran did not report having a continuous burning sensation in his feet since 1960 until the date of the July 2010 VA examination.  The records included in the claims file indicate that the Veteran seeks regular treatment for his disorders.  The Veteran's July 2010 statement, indicating that he had a constant burning sensation in his feet for 43 years and did not seek treatment for it during that period, is not credible.  As the evidence indicates that the Veteran's diagnosed peripheral neuropathy is related to diabetes which had onset at least 34 years after the Veteran's discharge from service, that the Veteran had never claimed to have experienced constant burning in his feet since 1960 until July 2010, and includes the inconsistent lay statements regarding his smoking history as noted above, the Board finds that the Veteran's lay accounts, indicating burning sensations in the feet since 1960, lack credibility.  See Caluza at 506.  Therefore, the Board finds that the Veteran did not experience continuous foot disorder symptomatology since discharge from service.  

Finally, the Board finds that the Veteran's current foot disorders, diagnosed as diabetic neuropathy and foot calluses, are not related to service or any incident of service, to include in-service exposure to ionizing radiation.  

In a September 2009 VA treatment record, a VA examiner noted and advised the Veteran that calluses resulted from the loss of sensation in the feet related to diabetic neuropathy.  

In a November 2009 VA peripheral nerves examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran reported experiencing numbness and tingling in the hands and feet.  The Veteran indicated that he also experienced severe and constant foot pain, without any flare-ups, occurring either while he was in bed or seated.  The Veteran stated that the pain symptoms felt like a burning in one foot that would sometimes switch to the opposite foot.  The Veteran stated that he could alleviate the foot pain partially by wearing shoes and hose.  The Veteran denied pain symptoms in his hands and indicated that he could perform his daily activities despite these symptoms.  The Veteran indicated that he was not actively seeking treatment for this disorder.

Upon physical examination, the November 2009 VA examiner indicated that sensation to monofilament and vibration was normal in the upper extremities, and that sensation to monofilament and vibration was diminished in the feet bilaterally.  The VA examiner noted no muscle wasting or atrophy upon examination, and stated that the Veteran's joints were not affected.  The diagnosis was diabetic neuropathy of the lower extremities.  The VA examiner indicated that he did not perform any diagnostic tests, but indicated that no further tests were required.  

Having reviewed the claims file, interviewed the Veteran, and performed a physical examination, the November 2009 VA examiner diagnosed diabetic neuropathy and stated that it was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner stated that there was no evidence to suggest that an event during the Veteran's service caused or was responsible for the Veteran's current neuropathy disorder.  

In a November 2009 VA foot examination report, the same VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran reported having burned-out lymph glands in the feet, but stated that he was not quite sure what that meant.  The Veteran indicated that he had a history of swelling of the right anterior foot and burning pain from his neuropathy symptomatology.  The Veteran indicated that he was not undergoing treatment for any foot disorder currently and did not use any corrective devices for a current disorder.  

Upon physical examination of the Veteran's feet, the November 2009 VA examiner indicated that the Veteran's skin was warm and dry.  The VA examiner also noted the presence of light calluses on both plantar surfaces.  The Veteran's pulses were palpable bilaterally.  The Veteran had no onychomycosis on all 10 digits, no interdigital maceration, and no hammertoes.  The Veteran had a normal arch, pronation bilaterally, and no pes planus.  The VA examiner noted mild anterior foot edema of the right foot.  The VA examiner reported that the callosities on the sub one metatarsal joint indicated abnormal weight bearing.  The diagnosis was right foot edema.  

Having reviewed the claims file, interviewed the Veteran, and performed a physical examination, the November 2009 VA examiner stated that the Veteran's foot calluses were less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner stated that there was no evidence to suggest that an event during the Veteran's service caused or was responsible for the Veteran's current foot calluses.  The VA examiner specifically noted that said calluses appeared to be an indication of abnormal weight bearing.  As the November 2009 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by evidence, both lay and medical, the Board finds that the November 2009 VA examiner's report has great probative value in this matter.  See Prejean at 448.

In a July 2010 VA medical examination report, a VA examiner noted reviewing the claims file prior to writing the examination report.  During an interview with the Veteran, the Veteran reported experiencing numbness and tingling in both feet since the 1980s which had progressively worsened.  The Veteran indicated that he was diagnosed with bilateral peripheral neuropathy in 2003.  The Veteran indicated that he experienced severe flare-ups three to four times per day, lasting from a few seconds to a few minutes.  The Veteran indicated that the flare-ups would be precipitated by either prolonged sitting or standing, and alleviated by walking short distances.  The Veteran also indicated having numbness and tingling in the bilateral hands for the past 15 years and that these symptoms had progressively worsened.  

Upon examination, the July 2010 VA examiner indicated that sensation to monofilament was decreased and sensation to vibration was normal in the upper extremities, and that sensation to monofilament was absent and sensation to vibration was decreased in the feet bilaterally.  The VA examiner noted no muscle wasting or atrophy upon examination, and stated that the Veteran's joints were not affected.  Having identified the nerves affected and having had a neurological study performed, the VA examiner diagnosed sensory neuropathy of the upper and lower extremities.  

In a July 2010 VA foot examination report, the same VA examiner noted reviewing the claims file prior to writing the examination report.  Upon physical examination of the Veteran's feet, the July 2010 VA examiner indicated that the skin on the feet was warm, pink, and dry.  The left foot was noted to have 2+ pitting edema.  Moreover, the fifth toe on the left foot was slightly reddened to the lateral area and that the left foot pedal pulse was 1+.  The VA examiner noted that the right foot had a four by 2.5 centimeter brown birthmark on the anterior foot.  The right foot displayed 1+ pitting edema.  The right foot skin was dry, slightly peeling to the posterior foot.  

Having reviewed the evidence, the VA examiner diagnosed that the Veteran's overall foot disorder was neuropathy of the feet.  Having reviewed the claims file, interviewed the Veteran, performed a physical examination, and identified the specific nerves affected, the July 2010 VA examiner stated that the Veteran's neuropathy disorder was less likely than not caused by or the result of the Veteran's service, to include as a result of in-service exposure to ionizing radiation.  The VA examiner noted that peripheral neuropathy was not amongst the conditions listed as presumed by VA to be related to exposure to ionizing radiation.  The VA examiner noted that the Veteran was diagnosed with diabetes in 1993.  The Veteran's reports of paresthesias of the bilateral upper extremities occurred only after onset of diagnosed diabetes.  The Veteran was diagnosed with peripheral neuropathy of the lower extremities in 2003.  The VA examiner found that the Veteran's peripheral neuropathy process coincided with diabetic neuropathy.  

As noted above, in July 2010, the Veteran told the July 2010 VA examiner that he had experienced a chronic burning sensation in his feet for 50 years, and for reasons stated above, the Board finds that this contention lacked credibility.  In addition, in the July 2010 VA medical examination report, the Veteran also reported experiencing tingling and numbness in his feet prior beginning in the 1980s, prior to his onset of diabetes.  The Board notes that the record contains no indication that the Veteran ever reported onset of tingling and numbness in the 1980s prior to the interview with the July 2010 VA examiner.  Again, as the treatment records included in the claims file indicate that the Veteran seeks regular treatment for his disorders, the Veteran's purported failure to seek treatment for a tingling and numbing in his feet until many years after onset is not found to be credible.  In addition, in an August 2003 VA treatment record, specifically an IRR report, the Veteran, when listing his foot disorder symptoms, only indicated peeling of the feet which he no longer experienced, and occasional redness and swelling of the feet which would come and go.  When given an opportunity in August 2003, the Veteran failed to mention experiencing any numbness or tingling in the feet prior to the recent onset noted in the VA treatment records.  As the Veteran's July 2010 statements, indicating mid-1980s onset for tingling and numbing sensations in the feet, are inconsistent with the other evidence of record, the Board finds that they lack credibility.  See Caluza at 506.

Therefore, as the July 2010 VA examiner reviewed the claims file, interviewed the Veteran, performed a proper examination, diagnosed the Veteran, and offered an opinion backed by all credible evidence, both lay and medical, the Board finds that the July 2010 VA examiner's report has great probative value in this matter.  See Prejean at 448.

At the August 2008 videoconference hearing, the Veteran reported that VA treatment records from an IRR clinic supported his contention that his foot disorders were related to in-service exposure to ionizing radiation.  Reviewing the VA treatment records, in an August 2003 VA treatment record, specifically a report from the IRR clinic, the Veteran reported a medical history of peeling of the feet, and current symptoms of swelling and redness that would come and go.  After a brief examination, the VA IRR examiner diagnosed possible peripheral neuropathy.  In a September 2003 VA treatment record, the VA IRR examiner stated that the Veteran experienced ionizing radiation exposure and indicated that the Veteran's skin rash of the feet and peripheral neuropathy might have been related to ionizing radiation exposure.  The VA examiner noted that a neurological test would have to be performed to corroborate this diagnosis.  

In the August 2003 and September 2003 VA treatment records, the VA IRR examiner stated that the Veteran's peripheral neuropathy might have been related to ionizing radiation; yet, the Board notes, even if this opinion were to be taken at face value, the VA IRR examiner's opinion would not be probative in this manner as it was based upon speculation.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that evidence favorable to a veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence, which merely indicates that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).  Moreover, the VA IRR examiner indicated that he could not make an opinion regarding the etiology of the Veteran's disorder prior to the taking of neurological examinations.  The Board notes that neurological testing was performed at the time of the July 2010 VA medical examination report and the July 2010 VA examiner diagnosed diabetic neuropathy.  As such, the Board finds that the VA IRR examiner's opinion, suggesting a link between the Veteran's peripheral neuropathy and exposure to ionizing radiation during service, is not probative in this matter as it was based upon speculation and was not based on a full review of all evidence, to include neurological testing.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence). 

As noted above, the Veteran contends that he has foot disorders, such as calluses and diabetic neuropathy, which were caused by exposure to radiation during Operation Redwing.  The Board notes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson at 1316.  However, in this case, the cause of peripheral neuropathy is a complex medical etiological question because it deals with internal and largely unobservable processes of the body.  The Board notes that the formation of calluses might be readily be observed, but the etiology of such a disorder is also largely unseen if formation is not immediate after a precipitating injury.  Moreover, the effects of ionizing radiation on the human body are also internal and largely unobservable.  The Veteran is competent to relate observable symptoms of foot disorders that he experienced at any time.  The Veteran is not shown to have the medical expertise to diagnose the etiology of a foot disorder.  Therefore, in this instance, the Veteran's opinion regarding the etiology of his foot disorders, indicating that they were due to ionizing radiation exposure, is not competent.  

As noted above, in support of the Veteran's claim, the Veteran's representative presented a statement, indicating that ionizing radiation was known to damage both cells and living tissues, depending on the dosage of radiation.  When presenting a summary of the same statement at the August 2008 videoconference hearing, the Veteran's representative indicated that the statement was based on his own research from his days in college, but did not claim or imply that he possessed any particular scientific or medical expertise.  Considering the very detailed nature of the Veteran's representative's statement, with references therein to information he found in an encyclopedia, the Board has considered it as a form of treatise evidence.  Treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern; Sacks; Wallin.  In this instance, the Veteran has not provided an opinion from a medical professional indicating that his current chronic foot disorder is related to any incident of service, to include exposure to ionizing radiation.  The Court has recognized that the generic information in a medical journal or treatise, in itself, is "general and inconclusive" to establish a medical nexus to a disease or injury.  Mattern at 228.  Therefore, the treatise evidence submitted by the Veteran's representative, being general and inconclusive, is insufficient to establish a medical nexus between the Veteran's foot disorders and any incident of service.  

For these reasons, the Board finds that the preponderance of evidence weighs against the claim for service connection for a foot disorder and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.





	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for bone growth under the nose, to include a result of exposure to ionizing radiation, is denied.  

Service connection for a heart disorder, to include a result of exposure to ionizing radiation, is denied.  

Service connection for hypertension to include a result of exposure to ionizing radiation, is denied.  

Service connection for a lung disorder, to include a result of exposure to ionizing radiation, is denied.  

Service connection for a foot disorder, including diabetic neuropathy and foot calluses, to include a result of exposure to ionizing radiation, is denied.  



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


